United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-1404
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                  Gabriel Mangum

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                          Submitted: September 4, 2018
                           Filed: September 10, 2018
                                 [Unpublished]
                                 ____________

Before BENTON, SHEPHERD, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

     Gabriel Mangum appeals the Guidelines-range sentence the district court1
imposed after he pled guilty to an escape charge. Mangum’s counsel has moved to

      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
withdraw and submitted a brief under Anders v. California, 386 U.S. 738 (1967),
arguing that the sentence was substantively unreasonable. Having jurisdiction under
28 U.S.C. § 1291, this court affirms.

       After careful review of the record, this court concludes that the district court
did not impose an unreasonable sentence, as there was no indication that it
overlooked a relevant 18 U.S.C. § 3553(a) factor, or committed a clear error of
judgment in weighing relevant factors. See United States v. David, 682 F.3d 1074,
1077 (8th Cir. 2012) (standard of review); United States v. Wohlman, 651 F.3d 878,
887 (8th Cir. 2011). The sentence was within the Guidelines range. See United
States v. Callaway, 762 F.3d 754, 760 (8th Cir. 2014). This court has independently
reviewed the record pursuant to Penson v. Ohio, 488 U.S. 75 (1988), and finds no
nonfrivolous issues for appeal.

      The judgment is affirmed. Counsel’s motion to withdraw is granted.
                     ______________________________




                                         -2-